Title: [Diary entry: 1 April 1790]
From: Washington, George
To: 

Thursday the First. Received from a Comee. of both Houses of Congress the following Acts. viz—“An Act to accept a Cession of the Claims of the State of No. Carolina to a certain District of Western Territory” and an “Act to prevent the exportation of Goods not duly inspected according to the Laws of the several States.” Communicated to both Houses of Congress a letter from the Govr. of So. Carolina, enclosing the adoption of the amendments by that State agreeably to the recommendation of Congress. The following Company dined here to day. viz. Governor Clinton, the Speakers of the Senate & House of Representatives of the State of New York Judge Duane, Baron de Steuben and Mr. Arthur Lee—Mr. King of the Senate, and the following Members of the House of Representatives—Mr. Leonard, Mr. Sedgwick, Mr. Grout, Mr. Van Rensalaer, Mr. Hathorn, Mr. Clymer, Mr. Heister, Mr. Stone, Mr. Williamson, Mr. Ash, and Mr. Huger.